UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF COLUMBIA


 LILLIE M. MIDDLEBROOKS,

     Plaintiff,
                                                                              Civil Action No. 09-1281
        v.
                                                                                     ESH/DAR

 ST. COLETTA OF GREATER
 WASHINGTON, INC., et al.,

     Defendants.



                                   MEMORANDUM OPINION AND ORDER


          Plaintiff’s Motion to Disqualify The Honorable Deborah A. Judge Robinson Pursuant to

28 U.S.C. § 455(a), § 455(b)(1) (“Motion to Disqualify”) (Document No. 61, Part 2) is pending

for determination by the undersigned.1 Upon consideration of the motion, Defendants’

Response to Plaintiff’s Motion to Disqualify Judge Huvelle and Magistrate Judge Robinson

(“Defendants’ Response”) (Document No. 66) and the entire record herein, Plaintiff’s motion to

disqualify the undersigned will be denied.



BACKGROUND

          Plaintiff brings this action against St. Coletta of Greater Washington, Inc., and certain of

its employees, for alleged discrimination in employment. See generally Complaint (Document

No. 1). On November 9, 2009, this action was referred to the undersigned for the management of

discovery. Order (Document No. 14). On April 21, 2010, Plaintiff filed the instant motion to


         1
            By the same motion, Plaintiff also sought to disqualify the assigned United States District Judge. The instant order
addresses only Plaintiff’s request with regard to disqualification of the undersigned.
Middlebrooks v. St. Coletta of Greater Washington, Inc., et al.                                                                 2

disqualify. In it, she principally alleges that the undersigned has “discriminatorily denied twenty-

one of the Plaintiff’s motions” and “set up all road blocks for the Plaintiff to secure legitimate

and adequate discovery for Plaintiff’s civil action lawsuit.” Motion to Disqualify at 3; see also

id. at 2, 8, 29-30. Plaintiff further submits that the undersigned’s rulings “were and are

prejudicial and biased [against] [her][,]” and “exhibited extreme preferential treatment toward

the Defendants and [their counsel][.]” Id. at 29-30. Plaintiff alleges that the undersigned’s bias

“stems from the Plaintiff’s race (African-American) and from the Plaintiff’s representation status

(pro se).” Id. at 2.

           Defendants, in their response, characterize Plaintiff’s motion as “groundless,” and submit

that disqualification of the undersigned is not warranted. Defendants’ Response at 1; see also id.

at 4-6.2



DISCUSSION

           The principal statutory authority which governs disqualification of a federal judicial

officer is Section 455 of Title 28 of the United States Code. Section 455 provides, in pertinent

part:

                              (a) Any justice, judge, or magistrate judge of the United
                              States shall disqualify himself in any proceeding in which
                              his impartiality might reasonably be questioned.
                              (b) He shall also disqualify himself in the following
                              circumstances:
                                     (1) Where he has a personal bias or prejudice
                                        concerning a party, or personal knowledge of
                                        disputed evidentiary facts concerning the

           2
             The undersigned, mindful that a status hearing is scheduled for May 11, 2010, has, in an exercise of the court’s
discretion, proceeded with consideration of Plaintiff’s motion without awaiting her reply to the Defendants’ response.
Middlebrooks v. St. Coletta of Greater Washington, Inc., et al.                                     3

                                proceeding[.]


28 U.S.C. §455(a), (b)(1).

        A party moving for recusal pursuant to Section 455(a) “must demonstrate the court’s

reliance on an ‘extrajudicial source’ that creates an appearance of partiality or, in rare cases,

where no extrajudicial source is involved, . . . a ‘deep-seated favoritism or antagonism that would

make fair judgment impossible.’” American Center for Civil Justice v. Ambush, 680 F. Supp. 2d

21, 24-25 (D.D.C. 2010) (citing Cotton v. Washington Metropolitan Area Transit Authority, 264

F. Supp. 2d 39, 41 (D.D.C. 2003)) (citation omitted). The existence of a ground warranting

recusal under Section 455(a) is to be determined by an objective standard. Id. at 25. (citations

omitted); see also United States v. Marin, 663 F. Supp. 2d 155, 158 (D.D.C. Oct. 13, 2009)

(“Accordingly, the legal standard is an objective one that inquires whether a ‘reasonable and

informed observer would question the judge’s impartiality.’”) (citation omitted).

        A party moving for recusal pursuant to Section 455(b) “[must] demonstrate actual bias or

prejudice based upon an extrajudicial source.” American Center for Civil Justice, 680 F. Supp.

2d at 25 (citing Tripp v. Executive Office of the President, 104 F. Supp. 2d 30, 34 (D.D.C.

2000)); see also Zernik v. U.S. Dep’t of Justice, 630 F. Supp. 2d 24, 26 (D.D.C. 2009) (a judge

shall disqualify himself or herself in any proceeding in which the judge, inter alia, “has ‘personal

knowledge of disputed evidentiary facts concerning the proceeding[]’”) (citation omitted); Ivey v.

Nat’l Treasury Employees Union, No. 05-1147, 2008 WL 4091676, at *1 (D.D.C. Sept. 4, 2008)

(“[A] judge shall disqualify himself ‘[w]here he has a personal bias or prejudice concerning a

party.’”) (citation omitted).
Middlebrooks v. St. Coletta of Greater Washington, Inc., et al.                                        4

        “Judges are presumed to be impartial.” American Center for Civil Justice, 680 F. Supp.

2d at 25 (citing Tripp, 104 F. Supp. 2d at 34); see also Cotton, 264 F. Supp. 2d at 42 (“There is a

presumption of judicial impartiality, . . . and the burden the movant must carry to overcome this

presumption is ‘substantial.’”) (citation omitted). “Thus, ‘judicial rulings alone almost never

constitute a valid basis for a bias or partiality motion.’” Tripp, 104 F. Supp. 2d at 34 (quoting

Liteky, 510 U.S. 540, 555 (1994)); accord, Reddy v. O’Connor, 520 F. Supp. 2d 124, 128

(D.D.C. 2007). In like manner, “opinions formed by a judge on the basis of facts introduced or

events occurring in the course of the current proceedings, or of prior proceedings, do not

constitute a basis for a bias or partiality motion unless they display a deep-seated favoritism or

antagonism that would make fair judgment impossible.” Liteky, 510 U.S. at 555 (emphasis

supplied); see also Pigford v. Johanns, Nos. 97-1978, 98-1693, 2008 WL 205614, at *2 (D.D.C.

Jan. 24, 2008) (“Indeed, the law is clear that any alleged partiality or appearance of partiality

must result from knowledge or bias acquired outside judicial proceedings and not, as alleged

here, from the court’s previous rulings or decisions in the case.”) (citing Liteky, 510 U.S. at 554);

see also Ivey, 2008 WL 4091676, at *1 (“[A] judge’s legal decisions are almost never grounds

for a claim of bias or [partiality].”) (citation omitted).

        In support of her motion, Plaintiff relies principally upon the undersigned’s rulings with

respect to the parties’ discovery disputes. However, Plaintiff has failed to offer, in accordance

with the objective standard of Section 455(a), any ground upon which the rulings should be

regarded as an exception to the general principle articulated in Liteky that “judicial rulings alone

almost never constitute a valid basis for a bias or partiality motion.” American Center for Civil

Justice, 680 F. Supp. 2d at 26 (citing Tripp, 104 F. Supp. 2d at 34); see also Ramos v. U.S. Dept.
Middlebrooks v. St. Coletta of Greater Washington, Inc., et al.                                                                    5

of Justice, No. 06-1941, 2010 WL 198521, at *3 (D.D.C. January 21, 2010) (citing Liteky, 510

U.S. at 555). While Plaintiff attributes the undersigned’s rulings to bias and prejudice, the ECF

record reflects the grounds of each of the challenged determinations. The undersigned finds that

Plaintiff has offered only conclusory allegations in support of her contention that the

undersigned’s rulings were based upon considerations other than those contemporaneously set

forth in the record. Where, as here, a party moving for recusal pursuant to Section 455(a) fails

“to allege any evidence of bias or prejudice that would cause an informed and reasonable

observer to question the court’s impartiality[,]” the motion is appropriately denied. Ramos, 2010

WL 198521, at *3 (citation omitted).

          Nor has Plaintiff demonstrated “actual bias or prejudice based upon an extrajudicial

source[,]” in accordance with Section 455(b)(1). See Tripp, 104 F. Supp. 2d at 34. Plaintiff does

not suggest that the undersigned has “personal knowledge of disputed evidentiary facts

concerning the proceeding[.]” See 28 U.S.C. § 455(b)(1). Rather, her contention is that the

undersigned has exhibited prejudice against her on account of her race and her status as pro se

litigant.3 However, the undersigned finds that Plaintiff’s claims of actual bias and prejudice are

based almost entirely on her objections to the undersigned’s rulings with respect to the parties’

discovery disputes. See Plaintiff’s Motion to Recuse at 2-27. “[J]udicial rulings alone almost

never constitute a valid basis for a bias or partiality motion[]”; as the rulings at issue here reveal

neither “an opinion that derives from an extrajudicial source[,]” or “such a high degree of

favoritism or antagonism as to make fair judgment impossible[,]” no basis for recusal pursuant to



          3
           While the coincidence is not dispositive of any of the issues presented here, the undersigned observes that Plaintiff
and the undersigned are of the same race.
Middlebrooks v. St. Coletta of Greater Washington, Inc., et al.                                       6

Section 455(b)(1) exists. See Liteky, 510 U.S. at 555 (citation omitted).



CONCLUSION
       For all of the foregoing reasons, the undersigned finds that Plaintiff has failed to offer a

factual predicate for her claims of bias and prejudice against her, or of preferential treatment in

favor of Defendants and their counsel. Accordingly, it is, this 7th day of May, 2010,

       ORDERED that Plaintiff’s Motion to Disqualify The Honorable Deborah A. Robinson

(Document No. 61, Part 2) is DENIED.



                                                                      /s/
                                                              DEBORAH A. ROBINSON
                                                              United States Magistrate Judge